Case 1:20-cv-01288-ER Document 11 Filed 02/21/20 Page 1 of 4




                                                                2/21/2020


                                                               , last page.
Case 1:20-cv-01288-ER Document 11 Filed 02/21/20 Page 2 of 4
Case 1:20-cv-01288-ER Document 11 Filed 02/21/20 Page 3 of 4
          Case 1:20-cv-01288-ER Document 11 Filed 02/21/20 Page 4 of 4




A pre-motion conference will be held on March 5, 2020 at 4:30 PM. Plaintiff is directed to
submit a written response by February 27, 2020.
SO ORDERED.


                                                                  2/21/2020
